Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5, 9-34 and 36-57 are pending in the application. Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 36-51, 54-55 and 57 are rejected. Claims 11, 12, 19, 21-31, 33, 52, 53 and 56 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23rd, 2022 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 23rd, 2022

Response to Amendment / Argument
On pages 96-98 of the response filed August 24th, 2022, Applicant discusses the correction of an alleged obvious error. Applicant refers to species that were previously excluded by provision as well as originally disclosed methods of making. Applicant asserts on page 97 that “one of ordinary skill in the art would understand that the excluded compound of Formula (IV-X) leads to the excluded compound of Formula I-X)…”. This issue has been addressed previously in the advisory action dated August 10th, 2022 where a person having ordinary skill in the art could readily infer the inverse, i.e. that the structure of original claim 4 was incorrect and should be modified to match the structure of claim 1 in all aspects. Furthermore, there is no indication that the excluded intermediate was intended to be used to make the excluded compound. Applicant further asserts that “Ye et al. is mentioned in the Background section of the specification of the present application (…). Therefore, it would be naturally intended for Applicant to exclude the compound described in Ye et al.” The specification, however, does not contain the disclosure of Ye et al. in order to provide support for an amendment under 35 USC 112(a). For these reasons, the rejection under 35 USC 112(a) below is deemed proper.
On page 98 of the response, Applicant refers to an amendment to “remove the ® symbol from PSK®.” The issue is that the original claims referred to PSK as a trademark and Applicant has amended the claims to replace the trademark with a non-trademark material without clear support for how the originally disclosed application would support the amendment. For this reason, the rejection is maintained.
On pages 98-100 of the response, Applicant addresses the rejection over claims based on an Improper Markush Grouping. Applicant refers to MPEP 2117 for the general description of a proper Markush grouping and asserts “Cell-binding agent-drug (cytotoxic agent) conjugates are an art recognized class of compounds.” This argument is not found persuasive since it is a sweeping generalization. None of the components possess any structural similarity and the fact that Applicant is conjugating compounds that are cytotoxic and bind to cells does not result in a structural commonality. On pages 99 and 100 Applicant refers to disclosures found in the specification; however, even if the Examiner agreed that ADCs were a proper Markush grouping, instant claim 1 is not limited to ADCs. Regardless, given the breadth of “cytotoxic molecule,” there would still not be a substantial structural commonality. Applicant further refers to the linker group on page 100 of the response that is similarly so broad and varied that the various structures encompassed that it cannot be reasonably be considered to represent a common structural feature. For these reasons, the improper Markush grouping rejection is maintained.
On pages 101 and 102 of the response, Applicant traverses the rejection under 35 USC 102 over Ha et al. based on the amendment that “the conjugate compound of Formula (I) is not a compound obtained by conjugating an antibody directly via a cysteine residue in the antibody”. This limitation is rejected as indefinite; however, the prior art teaches reduction of disulfide bonds prior to conjugation as recited in new claim 57. Accordingly, the rejection is maintained below as modified to address Applicant’s new limitation.
On page 100, Applicant traverses the rejection under 35 USC 102 over Zhao ‘078 based on the amendment regarding the number of functional groups; however, the prior art compound is still deemed to read on the amended claims as cited in the rejection below. 
On page 101 of the response, Applicant traverses the rejection of claims under 35 USC 102 over Zhao ‘081 and asserts “the noted compound of Zhao ‘081 contains two cytotoxic molecules per one molecule.” Applicant appears to be reading limitations into the claims that they are somehow limited to only known or named cytotoxic molecules. As stated in the rejection, the cytotoxic molecule is considered to include both tertiary nitrogen atoms that are bonded to each other. Accordingly, the rejection is maintained. 
On page 103 of the response, Applicant appears to traverse the rejection of claims under 35 USC 103 over Ha et al. in view of Ducry but in the same section as discussing compounds found in Ye et al. No arguments appear to specifically address the merits of the 103 rejection other than appearing to refer to “the above noted deficiency of Ha et al.” that has not be found persuasive. Accordingly, the rejection under 35 USC 103 is maintained.
On pages 104 and 105 of the response, Applicant lists the double patenting rejections and requests that the Examiner hold these rejections in abeyance until the claims are deemed to be otherwise in condition for allowance. Until such time, the rejections and provisional rejections are maintained.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34, 37, 40, 43-51, 54-55 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These are new matter rejections.
Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34, 37, 40, 43-51, 54-55 and 57 are rejected for containing new matter based on the limitation to exclude the following substructure at the end of claim 1:

    PNG
    media_image1.png
    147
    710
    media_image1.png
    Greyscale
.
Original claim 1 did not contain an exclusion of any specific substructure since it ended as follows:

    PNG
    media_image2.png
    104
    713
    media_image2.png
    Greyscale

In the preliminary amendment dated August 26th, 2019, Applicant presented the following ending of claim 1:

    PNG
    media_image3.png
    341
    816
    media_image3.png
    Greyscale

The preliminary amendment appears to have been improperly marked and the excluded substructure only appears in claim 1 as preliminarily amended. MPEP 714.01(e) states:
A preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP § 1893.03(b). 

Since the excluded structure only appears to be found in a preliminary amendment, the limitation is deemed to raise new matter. MPEP 2173.05(I) states:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

In this situation, the specification does not appear to otherwise disclose the now excluded sub-generic structure. Even if the structure found in the preliminary amendment were considered to be part of the original disclosure, the structure found in the preliminary amendment contained a different structure than currently excluded, i.e. based on the following difference:

    PNG
    media_image4.png
    218
    517
    media_image4.png
    Greyscale
.
The specification provides no guidance or indication that the structure previously excluded was erroneously and should be replaced with the currently excluded structure. Each of the dependent claims are rejected for containing new matter since they are affected by the claim scope above.
Claims 10 and 34 are rejected for containing new matter based on the amendment to recite “protein-bound polysaccharide-K” before “PSK”. On page 98 of the response filed January 19th, 2022, Applicant refers to a reference by Kono et al. as alleged support for the amendment; however, the reference does not refer to “PSK” as a trademark where the claim originally referred to PSK as a trademark. As noted in MPEP 2163.07(II):
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

In this situation, there is no evidence or reason why a person of skill would look to non-trademarks as being the correction for an undefined trademark. It would appear to be equally as plausible that the trademark PSK contained an error or was erroneously listed and should not have been part of the list at all.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 36-51, 54-55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 37-51, 54-55 and 57 are rejected as indefinite since claim 1 recites a definition within the scope of L1 and L2 of “COX1R1, wherein X1 and R1 are defined above;” however, the variable X1 is not defined in claim 1. Only X1 is previously defined in claim 1.
Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 37-51, 54-55 and 57 are rejected as indefinite since a newly added provision at the end of claim 1 recites “wherein the cytotoxic molecule” has two functional groups “being linked to X and Y, respectively,” but where claim 1 previously recites that X and Y can be absent. It is unclear if the options for X and Y are moot or if the provision only applies if X and Y are present.
Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 37-51, 54-55 and 57 are rejected as indefinite based on the option for L1 and L2 to be “Het (heterocyclic or heteroaromatic ring having C3-C8)”. The limitation appears to be a broad limitation followed by a narrow limitation and is indefinite since it is not clear where the parenthetic limitation is required.
Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 36-51, 54-55 and 57 are rejected as indefinite based on the newly added limitation to the end of claim 1 that “wherein the conjugate compound of Formula (I) is not a compound obtained by conjugating an antibody directly via a cysteine residue in the antibody.” The limitation of “the antibody” lacks antecedent basis since an antibody is not required to be present in the broad general formula (I). Furthermore, it is unclear what effect the limitation would have on the claims if, for instance, a cell-binding molecule with many cysteine residues is treated with a reducing agent prior to conjugation if the cell-binding molecule previously had free cysteine residues. In such a situation, if the cytotoxic molecule reacts with both previously free cysteine residues as well as cysteine residues that were previously found in disulfide bonds, it is unclear whether such a conjugate would read on the instant claims since it was obtained by both “conjugating an antibody directly via a cysteine residue” and not “conjugating an antibody directly via a cysteine residue.” The language as it applies to prior art may be irrelevant except in circumstances where it would not be possible to prepare unbound cysteine residue containing cell-binding molecules; however, the language does not clearly define the scope of the claims.
Claim 10 (and claim 34 which recites analogous lists) are rejected as indefinite based on the following line of claim 10:

    PNG
    media_image5.png
    53
    633
    media_image5.png
    Greyscale

The limitation of “or their synthetic analogues;” is indefinite since it is unclear how many previously listed options apply to “their”. There appears to be no consistent theme to Applicant’s use of Markush language since the claims are replete with instances of semicolons, “and” and “or” appearing in seemingly random places in the claims. In the instant situation, the lack of any consistent Markush language results in indefiniteness regarding which options are encompassed by “their” since it could be referring to instances appearing after the semicolon or only the options adozelesin through bizelesin. 
	Claim 10 (and claim 34 which recites analogous lists) are further rejected as indefinite based on the following broad limitations followed by narrowed limitations such as in the following cases:

    PNG
    media_image6.png
    194
    649
    media_image6.png
    Greyscale

The various instances of generic terminology followed by “comprising” and “including” result in indefiniteness since it is unclear where the examples are merely exemplary or actual claim limitations. Claims 10 and 34 are replete with analogous instances where generic classes are followed by lists “comprising” or “including” certain options. Options (1)d, (1)e, (1)i, (3)(a), 3(e), 3(f), 3(h), 3(k), (6), etc. in claim 10 (and claim 34) introduce further confusion since these options add the use of parenthetical or bracketed limitations. Furthermore, the use of generic terminology even without the use of “comprising” or parenthetical limitations results in indefiniteness since it is unclear if all of the various options of a generic term followed by a colon are merely reciting exemplary compounds. For instance, option (3)(s) recites “steroid antibacterials: fusicic acid;” where the general term refers to antibacterials plural but the list only contains one option. 
	Claims 14 and 15 are rejected as indefinite for the same reasons as discussed above for claim 10 since the claims contains parenthetical limitations or options “comprising” certain lists where it is unclear if the language is merely exemplary or a claim limitation.
	Claims 10, 14, 34, 46, 47 and 51 are rejected as indefinite based on the limitation of “hydrate,” “hydrated salt” “or a crystalline structure”. Applicant is referring to materials that would be obtained in solid form for one partner in the formation of a conjugate. It is unclear if Applicant is claiming that the conjugate is formed while the drug is in solid state and maintains its hydrate or crystalline form or if Applicant is claiming that the entire conjugate is in crystalline form or hydrated form.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 54 recites the broad recitation “a scalp cooling system”, and the claim also recites “which minimizes hair loss from certain chemotherapy treatments” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Improper Markush Grouping
Claims 1, 5, 9, 10, 13-18, 20, 32, 34, 36-51, 54-55 and 57 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Instant Formula (I) is generic to conjugate between a “cytotoxic molecule” that is generic to an incredible variety of structures embraced by terms such as “a therapeutic drug” (as recited in new claim 46) and dependent claims such as claim 36 recite a variety of structures where subsets do not share any substantial overlapping features. For instance, the structures 103-255, 401 and B-3a-B-28a would all appear to share structural commonality; however, structures 303a-342c and 399a possess a different structural commonality, structures 356-397 possess another different structural commonality, structures 404-424 possess another different structural commonality, etc. The fact that any of the structures could be used in, for instance, the treatment of cancer would be relevant to the “common use” aspect but not to the “single structural similarity aspect”. The various subsets would appear to correspond to art recognized class such as tubulysins being one art-recognized class, auristatins being another art-recognized class that share a structural similarity, etc. See, for instance, Ducry (Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013), which discusses ADCs and beginning where Chapter 4 (page 51) summarizes “the structural and mechanistic features of four drug families that yielded promising results in preclinical and clinical studies” including maytansinoids, auristatins, calicheamicin and amatoxins. Accordingly, even if the instant claims were amended to be drawn to only antibody-drug conjugates (which they are not since the scope of cell-binding agent/molecule is “a molecule that binds to, complexes with, or reacts with a moiety of a target cell”), antibody-drug conjugates do not share a single structural similarity since they are dependent upon the types of structures within the conjugate.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. The scope of claim 20 would appear to constitute a proper Markush grouping since the structures each contain a tubulysin structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 13-18, 32, 34, 37, 40, 43-51, 54-55 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2013/085925 A1 by Ha et al.
Ha et al. teach the following conjugate on page 24:

    PNG
    media_image7.png
    189
    866
    media_image7.png
    Greyscale
.
The compound would at least read on Formula (I) where the cytotoxic molecule is the right hand portion of the molecule including the PEG repeating moiety and the nitrogen of the pyrrolidinone moiety, X and Y can be considered absent, L1 and L2 can be considered –C(O)-CH- (linked to each other, i.e. alkyl-carbonyl) and Z1 and Z2 are sulfur. The compound would further read on the first structure of claim 5 where L1 and L2 are alkyl linked to each other and X and Y are absent. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where MMAF is monomethyl auristatin F and MMAF is recited in instant claim 14), 15, 16 (where the prior art teaches an antibody), 17, 18, 32 (where trastuzumab is a monoclonal antibody that binds to HER2 and targets breast cancer cells and where the prior art structure depicted reads on ST1), 34, 37 (where the prior art teaches mixtures with water), 40 (See Examples 8 and 9 on page 25 for cytotoxicity), 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (auristatin), 55 and 57 (where the prior art teaches reduction of a disulfide on page 24).

Claim(s) 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37, 40, 43-51, 54 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2015/151078 A2 by Zhao.
Zhao teaches the following conjugate on page 64:

    PNG
    media_image8.png
    186
    824
    media_image8.png
    Greyscale

The compound would at least read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including the phosphorous atom and each of the nitrogen atoms, X and Y can be considered C1 alkyl (each bound to a separate nitrogen moiety), L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9 (in view of page 64 where DTT is reacted with antiHer2), 10, 13, 14 (where tubulysins is recited in instant claim 14), 15, 16 (where the prior art teaches an antibody), 17, 18 (where antiHer2 antibody binds to HER2 and targets breast cancer cells), 32, 34, 37 (where the prior art teaches mixtures with water) and 40 (See Example 15 on page 65 for cytotoxicity), 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (tubulysins) and 57 (where the prior art teaches reaction of an antibody with TCEP on page 65 for reduction of disulfide bonds).

Claim(s) 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37, 40, 43-51 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2015/151081 A2 by Zhao.
Zhao teaches the following conjugate on page 74:

    PNG
    media_image9.png
    273
    740
    media_image9.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including both tertiary nitrogen atoms that are bonded to each other, X and Y can be considered C(O), L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9 (in view of page 74 where TCEP is reacted with Herceptin), 10, 13, 14 (where tubulysins is recited in instant claim 14), 15, 16 (where the prior art teaches an antibody), 17, 18 (where Herceptin binds to HER2 and targets breast cancer cells), 32, 34, 37 (where the prior art teaches mixtures with water) and 40 (See Example 18 on page 75 for cytotoxicity), 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (tubulysins) and 57 (where the prior art teaches reaction with TCEP on page 74 to reduce disulfide bonds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13-18, 32, 34, 37-42, 43-51, 54-55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2013/085925 A1 by Ha et al. In view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Ha et al. teach the following conjugate on page 24:

    PNG
    media_image7.png
    189
    866
    media_image7.png
    Greyscale
.
The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the right hand portion of the molecule including the PEG repeating moiety and the nitrogen of the pyrrolidinone moiety, X and Y can be considered absent, L1 and L2 can be considered –C(O)-CH- (linked to each other, i.e. alkyl-carbonyl) and Z1 and Z2 are sulfur. The compound would further read on the first structure of claim 5 where L1 and L2 are alkyl linked to each other and X and Y are absent. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where MMAF is monomethyl auristatin F and MMAF is recited in instant claim 14), 15, 16 (where the prior art teaches an antibody), 17, 18, 32 (where trastuzumab is a monoclonal antibody that binds to HER2 and targets breast cancer cells and where the prior art structure depicted reads on ST1), 34, 37, 40 (See Examples 8 and 9 on page 25 for cytotoxicity), 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (auristatin), 55 and 57 where the prior art teaches reduction of a disulfide on page 24).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 5, 9, 10, 13-18, 32, 34, 37, 40, 43-51, 54-55 and 57. The prior art does not teach an explicit composition that would appear to meet the limitations of instant claims 38, 39, 41 and 42. The prior art does not anticipate subject matter where the cytotoxic molecule is a tubulysin.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claims 38, 39, 41 and 42, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
Regarding instant claims 41 and 42, Ha et al. teach that trastuzumab (recited in instant claim 42) is useful in the treatment of HER2-positive cancerous cells in paragraph [0003] on page 1. Ha et al., however, teach the ADCs for use in treating cancer. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instantly claimed subject matter where the cytotoxic molecule is a tubulysin, Ha et al. teach the following precursor on page 22:

    PNG
    media_image12.png
    161
    441
    media_image12.png
    Greyscale
. 
Ha et al. further teach that analogous reactions can be used with the additional precursors on page 24 as follows:

    PNG
    media_image13.png
    82
    807
    media_image13.png
    Greyscale

In the interest of determining which particular combinations would provide optimum treatment, a person having ordinary skill in the art would have been motivated to test the use of MC-T4 in conjugation to antibodies in the same manner that would have resulted in a conjugate reading on instant claims 1, 5, 9, 10, 13-18, 32 and 34 where the cytotoxic molecule is a tubulysin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37-51, 54 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,265,291 in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that anticipates or renders instantly claimed subject matter obvious. For instance, claim 29 of the patent recites the following conjugate:

    PNG
    media_image14.png
    257
    593
    media_image14.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including both tertiary nitrogen atoms that are bonded to each other, X and Y can be considered C(O), L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where tubulysins is recited in instant claim 14), 15, 16 (where claim 29 of the patent states mAb is an antibody), 32, 34, 40, 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness and 54 (tubulysins). Regarding instant claims 17, 18, 37, 41 and 42, claims 5, 6, 19, 21 and 22, respectively, of the patent recite analogous limitations. Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al. Regarding instant claims 38 and 39, the claims of the patent do not teach specific formulations. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37-51, 54 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,975,112 in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that anticipates or renders instantly claimed subject matter obvious. For instance, claim 23 of the patent recites the following conjugate:

    PNG
    media_image15.png
    178
    582
    media_image15.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including the phosphorous atom, X and Y can be considered C1 alkyl, L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where tubulysins is recited in instant claim 14), 15, 16 (where claim 2 of the patent teaches an antibody as Cb), 17, 32, 34, 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness and 54 (tubulysins). Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al. Regarding instant claims 17, 18, 37, 41 and 42 claim 16, 17, 18, 27 and 28, respectively, of the patent recite analogous limitations. Regarding instant claims 38 and 39, the claims of the patent do not teach specific formulations. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34, 37-51, 54-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/759,175 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 10 of the copending case recites the following conjugate:

    PNG
    media_image16.png
    201
    591
    media_image16.png
    Greyscale
.
The conjugate of the copending case reads on Formula T01 of dependent claim 20 where R2 and R3 form a ring, R1 is methyl, R4 is hydrogen, X3 is methyl, R12 is OH, X and Y are C(O), L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc. The conjugate additionally reads on instant claims 5 (formula (I-b)) 9, 10 (item 1b), 13, 14 (tubulysins), 15, 16 (antibody), 20 (T01), 32, 34, 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (tubulysins) and 55. Regarding instant claims 17, 18, 37, 38, 39, 40, 41 and 42, claims 15, 16, 17, 18, 19, 20, 21 and 22, respectively, of the copending case recite analogous limitations or compositions. Regarding instant claim 57, Ha et al. teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34, 36-51, 54-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-90 of copending Application No. 17/284,091 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 84 of the copending case recites the following conjugate:

    PNG
    media_image17.png
    99
    492
    media_image17.png
    Greyscale
.
The conjugate of the copending case reads on Formula T01 of dependent claim 20 where R1-R4 are methyl, X3 is methyl, R12 is OH, X and Y are C(O), L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc. The conjugate additionally reads on instant claims 5 (formula (I-f)) 9, 10 (item 1b), 13, 14 (tubulysins), 15, 16 (antibody), 20 (T01), 32, 34, 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness, 54 (tubulysins) and 55. Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al. Regarding instant claims 17, 18, 32, 37, 38, 39, 41 and 42, claims 62, 63, 80, 85, 87, 89 and 90, respectively, of the copending case recite analogous limitations or compositions. Regarding instant claim 36, the species instantly labeled as 190 is the same as structure 130 in claim 84 of the copending case.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37-51, 54 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/256,034 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 3 of the copending case recites the following conjugate:

    PNG
    media_image18.png
    245
    564
    media_image18.png
    Greyscale
.
The conjugate of the copending case reads on Formula (I) where each X and Y are alkyl or carbonyl, L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc., the cytotoxic molecule is a PBD dimer and the cell-binding molecule is an antibody. The conjugate additionally reads on instant claims 5 (formula (I-e)) 9, 10 (item 1a), 13, 14, 15, 16 (antibody), 32, 34, 43 (at least immunotherapeutic protein), 44 (antibody), 45 (binding peptide), 46 (drug), 47 (immunotherapeutic molecule), 48-51 that recite particular properties without limitation to effectiveness and 54 (PBD). Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al. Regarding instant claims 17, 18, 37, 38, 39, 41 and 42, claims 12, 13, 14, 15, 16, 18 and 19, respectively, of the copending case recite analogous limitations or compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13-18, 32, 34 and 37-51, 54-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of copending Application No. 17/390,064 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds that would anticipate instant claim 1. Claim 7 of the copending case is directed to making a compound of Formula (I):

    PNG
    media_image19.png
    110
    391
    media_image19.png
    Greyscale
.
Furthermore, claim 7 of the copending case defines cytotoxic molecule as including tubulysins and cell-binding molecule as including an antibody such that making and using the invention of claim 7 of the copending case would result in a compound reading on instant claim 1 and would further suggest conjugates reading on instant claims 10, 13, 14, 15 and 16. Regarding instant claim 9, claim 10 of the copending case teaches reaction with thiols. Regarding instant claim 17, this claim recites “any cells expressing any one of the following antigens or receptors” that would encompass the vast majority of cells. Regarding instant claim 18, a person having ordinary skill in the art would have been familiar with commonly targeted cells where, for instance, Ha et al. teach conjugation to antibodies targeting breast cancer. Similarly regarding claims 32 and 34, Ha et al. teach generation of an analogous structure on page 16. Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al. Regarding instant claims 43-51, 54 and 55, claim 7 of the copending case recites, for instance, antibodies as the cell-bonding molecule, tubulysins as the cytotoxic molecule and provides for option linkage of L1 and L1 or Z1 and Z2.
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13-18, 32, 34, 37-51, 54-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 17/387,205 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds that would anticipate instant claim 1. Claim 12 of the copending case is directed to making a compound of Formula (I):

    PNG
    media_image19.png
    110
    391
    media_image19.png
    Greyscale
.
Furthermore, the parent claim of the copending case defines cytotoxic molecules as including tubylsins and dependent claim 13 recites cell-binding molecule as including antibodies such that making and using the invention of claim 13 of the copending case would result in a compound reading on instant claim 1 and would further suggest conjugates reading on instant claims 10, 13, 14, 15 and 16. Regarding instant claim 9, claim 15 of the copending case teaches reaction with thiols. Regarding instant claim 17, this claim recites “any cells expressing any one of the following antigens or receptors” that would encompass the vast majority of cells. Regarding instant claim 18, a person having ordinary skill in the art would have been familiar with commonly targeted cells where, for instance, Ha et al. teach conjugation to antibodies targeting breast cancer. Similarly regarding claims 32 and 34, Ha et al. teach generation of an analogous structure on page 16. Regarding instant claims 43-51, 54 and 55, claim 1 of the copending case (which provides the definitions of claim 12) recites, for instance, tubulysins as the cytotoxic molecule and provides for option linkage of L1 and L1 or Z1 and Z2 and claim 13 of the copending case recites antibodies as the cell-binding molecule. Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al.
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13-18, 32, 34, 37-51, 54-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 17/389,922 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds that would anticipate instant claim 1. Claim 13 of the copending case is directed to making a compound of Formula (I):

    PNG
    media_image19.png
    110
    391
    media_image19.png
    Greyscale
.
Furthermore, the parent claim of the copending case defines a cell binding molecule as including an antibody and claim 13 defines cytotoxic molecule as including tubulysins such that making and using the invention of claim 13 of the copending case would result in a compound reading on instant claim 1 and would further suggest conjugates reading on instant claims 10, 13, 14, 15 and 16. Regarding instant claim 9, claim 14 of the copending case teaches reaction with thiols. Regarding instant claim 17, this claim recites “any cells expressing any one of the following antigens or receptors” that would encompass the vast majority of cells. Regarding instant claim 18, a person having ordinary skill in the art would have been familiar with commonly targeted cells where, for instance, Ha et al. teach conjugation to antibodies targeting breast cancer. Similarly regarding claims 32 and 34, Ha et al. teach generation of an analogous structure on page 16. Regarding instant claims 43-51, 54 and 55, claim 13 of the copending case recites, for instance, antibodies as the cell-bonding molecule, tubulysins as the cytotoxic molecule and provides for option linkage of L1 and L1 or Z1 and Z2. Regarding instant claim 57, Ha et al. teach reduction of disulfide bonds prior to forming conjugates on page 24. Ha et al. further teach the generation of antibody conjugates and specifically teach reducing disulfide bonds to increase reacting sulfhydryl groups for conjugation on page 3, paragraph [0008]. A person having ordinary skill in the art would have been motivated to generate the conjugates using known methods such as the method taught by Ha et al.
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image10.png
    263
    829
    media_image10.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image11.png
    187
    552
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626